Citation Nr: 9921467	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-15 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than July 16, 1997, for 
the grant of service connection for residuals of frozen feet.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from November 1943 to October 
1948.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a June 1998 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).

A motion for an advancement on the docket was granted by the 
Board in July 1999.  It is noted that the appellant declined a 
request for a hearing before a member of the Board in October 
1998.

The record reflects that the appellant requested consideration of 
a claim for pension benefits in September 1997.  As this claim 
has not been considered, it is referred to the RO for appropriate 
development and adjudication.


FINDINGS OF FACT

1.  Service connection for residuals of frozen feet was 
previously and finally denied by a rating decision in December 
1990.  The appellant did not appeal this decision within the time 
allowed by law and regulations.

2.  The date of receipt of the appellant's reopened claim for 
service connection for residuals of frozen feet was July 16, 
1997.

3.  In June 1998, the RO granted service connection for residuals 
of frozen feet and assigned a 30 percent rating for the disorder 
effective from July 16, 1997, the date of receipt of his reopened 
claim.

4.  There is no evidence showing that any communication or action 
from the appellant, his representative or a Member of Congress, 
or some other person acting as his friend was submitted to the VA 
between the time his claim was denied in December 1990 and when 
his most recent claim to reopen was received at the RO on July 
16, 1997, that could reasonably be interpreted as reflecting an 
intent to file for service connection for residuals of frozen 
feet.

 
CONCLUSION OF LAW

The effective date for the grant of service connection for 
residuals of frozen feet is July 16, 1997, the date the request 
to reopen the claim for that benefit was received by VA.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400(q)(1)(ii) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The appellant's claim for service connection for residuals of 
frozen feet was denied by the RO by way of a rating decision in 
December 1990.  He was notified of the RO's decision and his 
appeal rights by letter dated December 21, 1990.  However, 
because he did not initiate an appeal by filing a notice of 
disagreement within the one year period from the date that the RO 
mailed him notification of its decision, as required by 
applicable law and regulations, such decision became final.  See.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (1998).

The next piece of correspondence of any kind from the appellant 
was received by the RO on July 16, 1997; specifically, a letter 
written by the appellant on January 22, 1997.  In this letter, he 
requested consideration of an appeal for medical disabilities 
benefits and, in support of the claim, he submitted evidence and 
argument concerning his prior claim for service connection for 
residuals of frozen feet.  The letter was therefore construed by 
the RO as an attempt to reopen his previously denied claim for 
service connection for residuals of frozen feet.  Additional 
medical evidence, new and material in nature, was subsequently 
received by the RO between September and December 1997.  
Thereafter, the RO granted service connection for residuals of 
frozen feet by rating decision in June 1998, essentially on the 
basis of the medical findings reported on a VA examination 
conducted in May 1998 and buddy statements from former fellow 
servicemembers who corroborated his claim that he suffered from 
frozen feet while serving in Europe during World War II.  A 30 
percent evaluation was assigned for the disability, effective 
from July 16, 1997, the date the request to reopen the claim was 
received.

Applicable law and VA regulations provide that the effective date 
for a service-connected disability established on the basis of 
new and material evidence received after a final disallowance 
shall be the date of receipt of the reopened claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q)(1)(ii).  With these facts for consideration, 
the Board concludes that the effective date for the grant of 
service connection for residuals of frozen feet is July 16, 1997, 
the date of receipt of his reopened claim.  38 C.F.R. § 3.155 is 
not for application in this case because there is no evidence 
that any prior communication or action from either the appellant, 
his representative or a Member of Congress or some other person 
acting as his friend reflects an intent to file for service 
connection for residuals of frozen feet between the time his 
claim was previously denied in December 1990 and when his most 
recent claim to reopen was received on July 16, 1997.

Similarly, an earlier effective date pursuant to the provisions 
under 38 C.F.R. § 3.157 which provides that the date of a VA 
hospitalization or examination may be accepted as an "informal 
claim" is not for application here because the May 1998 VA 
examination report postdated the effective date of the claim and 
because none of the voluminous private medical records and the 
lay statements from the appellant's service buddies received in 
connection with this claim reflect actual treatment for frozen 
feet residuals or intent to file a claim for such disability 
prior to July 1997, which therefore should have been construed as 
constituting an informal claim for compensation benefits under 
section 3.157.

Accordingly, the Board concludes that the effective date for the 
grant of service connection for the appellant's frozen feet 
disability is July 16, 1997, the date of receipt of his reopened 
claim for this disability.


ORDER

Entitlement to an effective date earlier than July 16, 1997, for 
the award of service connection for residuals of frozen feet is 
denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

